SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

739
CA 11-00260
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND SCONIERS, JJ.


IN THE MATTER OF BRYON K. RUSS, SR.,
PETITIONER-APPELLANT,

                      V                                             ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONAL SERVICES, AND
HAROLD GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENTS-RESPONDENTS.


BRYON K. RUSS, SR., PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Cayuga County (Thomas G. Leone, A.J.), entered December 17, 2010 in a
proceeding pursuant to CPLR article 78. The judgment denied and
dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court